EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jae Seok Ahn on 2/15/22.

The application has been amended as follows: 

In the Claims:
1. (Currently Amended) An image decoding method, comprising:
dividing a first coding block in a current picture to determine a second coding block; and
decoding the second coding block,

wherein the division type includes at least one of a binary-tree division or a ternary-tree division,
wherein the binary-tree division is representative of a division type of dividing one coding block into two coding blocks,
wherein the ternary-tree division is representative of a division type of dividing one coding block into three coding blocks,
wherein the binary-tree division and the ternary-tree division are performed recursively,
wherein when the first coding block is located on a boundary of the current picture, the binary-tree division is allowed for the first coding block,
wherein when the boundary of the current picture is a bottom boundary, the first coding block is divided based on a horizontal binary-tree division, and
wherein when the boundary of the current picture is a right boundary, the first coding block is divided based on a vertical binary-tree division.

2. (Canceled) 

3. (Original) The image decoding method of claim 1, wherein the first coding block is divided based on division information, and
wherein the division information includes at least one of a first flag indicating whether to divide the first coding block, a second flag indicating a division direction, or a third flag indicating one of the binary-tree division and the ternary-tree division.

4. (Original) The image decoding method of claim 3, wherein when a value of the second flag is a first value, the first coding block is divided in a horizontal direction, and
wherein when the value of the second flag is a second value, the first coding block is divided in a vertical direction.

5. (Original) The image decoding method of claim 3, wherein when a value of the third flag is a first value, the binary-tree division is performed, and 


6. (Currently Amended) An image encoding method, comprising:
dividing a first coding block in a current picture to determine a second coding block; and
encoding the second coding block,
wherein the first coding block is divided based on a division type pre-defined in an image encoding apparatus,
wherein the division type includes at least one of a binary-tree division or a ternary-tree division,
wherein the binary-tree division is representative of a division type of dividing one coding block into two coding blocks,
wherein the ternary-tree division is representative of a division type of dividing one coding block into three coding blocks,
wherein the binary-tree division and the ternary-tree division are performed recursively,
wherein when the first coding block is located on a boundary of the current picture, the binary-tree division is allowed for the first coding block,
wherein when the boundary of the current picture is a bottom boundary, the first coding block is divided based on a horizontal binary-tree division, and
wherein when the boundary of the current picture is a right boundary, the first coding block is divided based on a vertical binary-tree division.

7. (Currently Amended) A non-transitory computer readable medium for storing data associated with a video signal, comprising:
a data stream stored in the non-transitory computer-readable medium, the data stream comprising data generated by encoding a second coding block resulting from dividing a first coding block,
wherein the first coding block is divided based on a pre-defined division type,
wherein the division type includes at least one of a binary-tree division or a ternary-tree division,

wherein the ternary-tree division is representative of a division type of dividing one coding block into three coding blocks,
wherein the binary-tree division and the ternary-tree division are performed recursively,
wherein when the first coding block is located on a boundary of the current picture, the binary-tree division is allowed for the first coding block,
wherein when the boundary of the current picture is a bottom boundary, the first coding block is divided based on a horizontal binary-tree division, and
wherein when the boundary of the current picture is a right boundary, the first coding block is divided based on a vertical binary-tree division.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Y LEE/Primary Examiner, Art Unit 2419